DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C (Fig. 5) in the reply filed on 2/16/22 is acknowledged.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/22.
Drawings
The drawings are objected to because the claimed “loop tensioner” is not shown in the figures. Additionally, the claimed “two wires” are not shown in the original figures, only a single wire that is formed into a loop.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Additionally, the abstract contains multiple grammatical errors that appear to be due to a translation.  Review is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “especially in case of curved”, “for instance, description of invention”, “the firs element” in page 1.  The specification is replete with grammatical errors, like those above, which appear to be due to translation of the application.  Review and correction of the errors throughout the entire specification is required.
Additionally, the specification is objected to as the claimed “loop tensioner” and “two wire” are not described anywhere in the original disclosure.  As stated above, the disclosure shows and describes a single wire which is formed into a loop on itself.  
Correction and review of the specification is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling attachment” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4 and 7, like the specification above, the claims are replete with multiple grammatical errors which, together with other issues under 35 USC 112, B above, render the claims indefinite as a whole.  The Examiner interprets the claims as best understood based thereon, and the prior art rejections below are based on such interpretation.  The Examiner lists issues below for each claim, however review and correction in general are required.  
In claim 1:
In line 1, it is unclear if the preamble of the claim is positively recited, or if it refers to other structure besides that which is recited in the body of the claim.  The Examiner suggests amending the preamble to recite “an endodontic instrument comprising”.
In line 3, the term “loop tensioner” is indefinite, as it is unclear what the structure corresponds too.  The term is not shown or described in the original disclosure.
In line 4, the term “it” is indefinite as it is unclear what the term refers too.  The term “a sleeve shaped housing” is indefinite as it is unclear whether it refers back to that in the preamble or another housing. 
In line 5, the term “a nut” is indefinite as it is unclear whether it refers back to that in the preamble or another nut.  
In line 6, the term “a replaceable working nosepiece” is indefinite as it is unclear whether it refers back to that in the preamble or another nosepiece.  The term “a coupling attachment” is indefinite as it is unclear what the specific structure encompasses. No structure thereto is recited in the original disclosure. 
In line 7, “fixed on properly shaped other end” contains a grammatical error.  
In line 8, the term “a cannula” is indefinite as it is unclear whether it refers back to that in the preamble or another cannula.  “The diameter” (both instances) lacks antecedent basis in the claims.  Additionally, the term “two thin wires” is indefinite, since as best understood by the Examiner and supported by the original disclosure, the cannula contains only one length of wire which is formed into a loop and reinserted into the cannula.  Two separate wires are not recited anywhere in the application.  
In line 9, “outside mouth” lacks antecedent basis in the claims.
In line 10, the term “fastener” is indefinite, as it is unclear what particular structure the term includes.  The original disclosure is silent to a particular structure thereof.  The term “whereas side surface” is indefinite as it lacks antecedent basis in the claims and it is unclear which side surface it refers too.
In lines 12-13, the term “slightly” is indefinite, as it is unclear what would or would not specifically encompass a size that is “slightly” larger.  
In lines 13-14, the term “the a movable bolt” contains a grammatical error.  Additionally the term “properly shaped” is indefinite, as it is unclear what would and would not specifically correspond to a groove being “properly shaped”.
In lines 15-16 the term “in which there are ends of the wire” is narrative in form and is unclear whether the term is reciting ends of the previously recited wire.
In line 16, the term “a fastener” is indefinite, as it is unclear whether or not it refers back to the previously recited fastener.
In line 17 the term “screwed into opposite side of the bolt” contains a grammatical error.
In line 19, the term “screwed onto end portion” is indefinite as it contains a grammatical error and it is unclear what end the term refers too. 
In line 20, the term “moreover, side surface” is indefinite since it contains a grammatical error and it is unclear what side surface (the previously recited or another) the term refers too.  
In claim 2, the term “onto a threat provided in side surface of the housing” contains multiple grammatical errors, and it is unclear if the term is referring to a previously part of the device of an additional component.  Further, the direction “upwards” is undefined”.  In general the claim as a whole is indefinite, as it is replete with grammatical errors, which make understanding of the claim unclear. 
In claim 4, the term “the cannula of replaceable attachment with an option to adapt its shape arbitrary” is indefinite as the term is replete with grammatical errors and it is unclear what, if any structure is being claimed thereby.  As best understood the claim merely recites that the cannula is bendable.  
In claim 7, the term “in side wall of the cannula in the vicinity” is indefinite as there is a grammatic error therein, making it unclear which side wall the hole is provided in and since the meets and bounds of the term “vicinity” are unclear; it is unclear what would or would not be considered in the vicinity.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.
Clarification and review are required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kohrer (WO 2019/238364), as best understood by the Examiner. 
Regarding claim 1, as best understood by the Examiner, Kohrer discloses an endodontic instrument (see Figs. 12-20) having a sleeve-shaped housing (1) terminated, on one end, with a nut (2), and on the other end, with a replaceable working nosepiece with a cannula (Fig. 18) in which a thin wire (17) is situated forming a loop (16) outside the cannula and equipped with a loop tensioner (e.g. 2/7 adjust loop tension), characterized in that it comprises three principal parts: a sleeve-shaped housing (1) one end of which is closed with a nut (2) provided with a hole; a movable bolt (4) situated in the housing (1) on its axis; and a replaceable working nosepiece (Fig. 18) with a coupling attachment (conical structure which retains cannula 18) fixed on properly shaped other end of the housing to which permanently fixed is a cannula (18) with the diameter of 0.30-0.35 mm inside (see machine translation [0027]) which two thin wires (17) with the diameter of 0.07-1.5 mm (see machine translation [0027]) are placed forming a loop (16) outside mouth of the cannula and joined with each other with the use of a fastener (14) outside the attachment, whereas side surface of the housing is provided, at its working nosepiece end, a longitudinal slit (portion of 9 in front of location of 6)) with the width exceeding slightly the thickness of the wire (e.g. slit is wider), with a portion of the length of said slit having a recess (e.g. portion of 9 including 6 and behind it) with a size exceeding slightly the size of the fastener (14 is received therein, so recess must be larger), and the a movable bolt (4), on its working nosepiece side, has a properly shaped groove (see indentation at nose end of 7 as shown in Fig. 16) with the shape analogous to this of the longitudinal slit in the housing (at least in part; axially aligned), in which there are ends of the wire fastened in a fastener (14), and the fastener (14) itself is moreover situated in a widened portion of the groove of the bolt (e.g. see Fig. 12 showing groove widening where 6 is located), with a screw (5) screwed into opposite side of the bolt (see [0029]) for provisional adjustment of position of the bolt (via 2) and with a knob protruding outside the nut (e.g. portion of 4 which extends beyond nut) screwed onto end portion of the housing (e.g. via 5), wherein the side surface of the housing is provided with a longitudinal recess (11) for a screw (distal most of screws 10), said screw being screwed into a threaded hole provided in the bolt perpendicularly to its axis (see Fig. 16).  Kohrer further discloses that the cannula of the attachment with an option to adapt its shape arbitrarily (see [0027]; per claim 4).  The embodiment of Figs. 12-20 of Kohrer does not teach a spring, and wherein the bolt manually moves the wire loop as required.  
Kohrer, however, according to the embodiment of Figs. 26-27, teaches an alternative carriage (31 replaces 7), whereas there is a spring (34) between the nut and a seat formed on the bolt (e.g. spring is located axially between the nut and distal nut seat; 31 attached to and interpreted as part of bolt).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the embodiment of Figs. 12-20 to include the carriage design with spring as taught in Figs. 26-27 of Kohrer, as such modification would allow for minor adjustment and testing in tension of the loop (see Kohrer, [0033]-[0034]).  It is noted that should the device of Figs. 12-20 be modified with the spring carriage of Figs. 26-27, the screw can be used to move the bolt manually and thus to draw the wire loop if so desired (e.g. screws in carriage allow sliding of carriage against spring tension in the slots of the housing).  Regarding claim 2, as best understood by the Examiner, Kohrer, as modified above further discloses that onto a threat provided in a side surface of housing above the longitudinal recess for the screw used to move the bolt, a nut is screwed limiting the travel of the bolt upwards (6; as best understood by the Examiner).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kohrer in view of Hof (US 2009/0176189 A1), as best understood by the Examiner.
Regarding claim 3, Kohrer, as combined above, does not teach wherein the wire is made of nitinol as required.  
Hof, however, teaches an endodontic instrument recovery tool (10) comprising a cannula (12) receiving a wire (14) intended to grasp and retrieve a broken instrument, wherein the wire is formed from nitinol (see [0038]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kohrer to include Hof’s use of nitinol as such modification would improve the flexibility of the wire, allowing a smaller cannula to be used and a tighter fit in and/or around the tool fragment to be accomplished.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kohrer in view of Grieve (GB 2557162), as best understood by the Examiner.
Regarding claim 7, Kohrer, as combined above, does not teach wherein the wire loop is formed between a hole provided in a side wall of the cannula in the vicinity of its tip and a hole provided at the end of the cannula as required.  
Grieve, however, teaches an endodontic instrument recovery tool (see Fig. 1), comprising a cannula (12) and a wire loop (24), wherein the wire loop is formed between a hole (22) provided in a side wall of the cannula in the vicinity of its tip and a hole (opening at distal end of cannula formed by cutaway 18)  provided at the end of the cannula (see Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kohrer to include Grieve’s arrangement of the tip and holes of the cannula, as such modification would aid in helping to guide the tip portion into axial alignment with the object to be removed (see Grieve, page 3, lines 17-19).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4247285 teaches another wire snare based endodontic retrieval tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772